DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4 and 6-9, drawn to a Ni diffusion-plated steel sheet.
Group II, claim 5, drawn to a method of making a Ni diffusion-plated steel sheet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a base steel sheet with a Ni plating layer 2; the Fe concentration Cs of an outermost layer of the Ni-plating layer is 10 to 55 mass% and the base steel has a composition in mass%: C: 0.0010% to 0.0200%; Si: limited to 0.1% or less; Mn: 0.05% to 0.90%; P: limited to 0.025% or less; S: limited to 0.025% or less; sol. Al: 0.003% to 0.100%; N: limited to 0.0070% or less; B: 0% to 0.0050%, further contains at least one of Ti: limited to 0.100% or less or Nb: limited to 0.120% or less such that a relationship represented by Expression (1) is satisfied, a remainder comprising of Fe and impurities, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ibaragi et al. (US 2017/0170436) [IDS dated: 10/01/2020] , herein Ibaragi.
Ibaragi teaches a steel sheet with a nickel plated layer [Abstract, Tables 1-2, and 4].  The steel has a composition in mass % of : C: 0.01, Si: 0.007, Mn: 0.11, P: 0.012, S: 0.009, Al: 0.09, N: 0.002, Ti: 0, Nb: 0 with the remainder Fe and impurities [Table 1, 0052, 0068-0069].    Expression (1) is then (0.01/12 + 0.002/14=0.00976) <0.001.  This steel has a composition within the claimed steel of the special technical feature.  The amount of adhered nickel in the plating layer is 10 g/m2 [Table 2 comparative examples 7 and 10].  This is within the claimed range.  The steel is annealed after plating thus a diffusion is expected to occur [Table 2 comparative examples 7 and 10].  The nickel level in the upper surface of the plating layer is less than 90 mass% [Table 4 comparative examples 7 and 10].  This overlaps the claimed range.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
  Therefore, since the limitations fail to define contribution over Ibaragi, they have failed to constitute a special technical feature.  Hence, there is lack of unity between the cited claims. 
	
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784